Order entered May 11, 2016




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01571-CV

                 JOANN SEMPLE AND CAROL MATTHEWS, Appellants

                                                  V.

                                  FRED VINCENT, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-11180

                                            ORDER
       We GRANT appellants’ May 10, 2016 motion to extend time to file brief and ORDER

the brief be filed no later than May 24, 2016.


                                                          /s/   CRAIG STODDART
                                                                JUSTICE